DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  	

Claim 2, line 2, the limitation an impeller should be the impeller.

	Claim 4, line 2, the limitation “entrailing” should be entraining. The limitation appears to be a typographical error as the term entraining is the art attained meaning for the flow described in claim 4 and as confirmed by the specification.

	Claim 9, line 6, the limitation P3 air should be P3 airflow

	Claim 12, line 7, the limitation “entrailing” should be entraining. The limitation appears to be a typographical error as the term entraining is the art attained meaning for the flow described in claim 4 and as confirmed by the specification. 

Claim 13, line 2, the limitation an impeller should be the impeller.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 2016/0169109 in view of Liu US 6,035,627, hereinafter “Liu 2” and Mortzheim US 2003/0046938 as evidenced by Mortzheim US 6,412,270 hereinafter “Mortzheim2”.
Regarding claim 1, Liu discloses a gas turbine engine 10 defining an axial direction, along the centerline, a radial direction, perpendicular to the centerline, and a circumferential direction, rotating about the centerline, the gas turbine engine comprising: a compressor section 12, 18 having a compressor, LPC 12, HPC 18, rotatable about the axial direction; a turbine section 20, 14 having a turbine, HPT 20, LPT 14, rotatable about the axial direction; a shaft 16, 20 extending between and coupling the compressor and the turbine, the shafts respectively couple the high pressure spool and low pressure spool; a combustion section 24 disposed downstream of the compressor section and upstream of the turbine section, see fig. 1, the combustion section defining a diffuser cavity 40 and including a combustor 24 defining a combustion chamber, the diffuser cavity located upstream of the combustion chamber; and an air delivery system, comprising: a heat exchanger 42; a cooling duct 36, 44 extending from the compressor section to the heat exchanger for providing a cooling airflow 44 to the heat exchanger; a high pressure bleed duct 46 extending from the combustion section to the heat exchanger and in airflow communication with the diffuser cavity, see paras. [0016], [0018] stating that the P3 air is bled from the plenum 40 and sent to the heat exchanger, the high pressure bleed duct for delivering a P3 airflow to the heat exchanger; and a high pressure duct 46 extending from the heat exchanger to an element to be cooled, see para. [0021]; wherein the heat exchanger is configured to cool the P3 airflow using the cooling airflow to form a P3X airflow, see para. [0018], the cooler 42 cools the P3 airflow with the air 44 under certain conditions, and wherein the high pressure duct is configured to deliver the P3X airflow to the element to be cooled. Liu does not teach the element to be cooled is the sump where the P3X air is sent to the sump plenum for pressurizing the sump cavity of the sump assembly or a sump assembly comprising a sump frame and a bearing assembly positioned between the sump frame and the shaft, the sump frame at least partially defining a sump cavity; a sump plenum defined at least partially by the sump frame opposite the sump cavity.

    PNG
    media_image1.png
    511
    907
    media_image1.png
    Greyscale

Liu 2 teaches a sump frame and a bearing assembly 48 positioned between the sump frame and the shaft, the sump frame a least partially defining sump cavity, space , a sump plenum, space A, defined at least partially by the sump frame opposite the sump cavity. 
It would have been obvious to an ordinary skilled worker to provide the cooled P3 air from Liu, into a bearing cavity, as taught by Liu 2, in order to provide pressurizing/cooling air to the bearing allowing for elimination of complex bearing seals, reduction in cost and weight. See col. 2, lines 4-14. 
With regard to the newly amended claim recitation, the claims now require that the compressor section comprises an impeller and that the bleed point via the cooling duct extends downstream of the farthest downstream axial compressor blades but upstream of the impeller section. Liu, in view of Liu2 does not disclose this feature. Rather referring to fig. 1 of Liu, Liu shows that the bleed point via the cooling duct 36 is at a location between the low pressure axial compressor stage 12 and the high pressure axial compressor stage 18.
see para. [0014]. The location of the bleed ports for extraction of cooling air should be optimized for machine performance, see para. [0015].
	It would have been obvious to an ordinary skilled worker in the art to move the location of the cooling duct 36 of Liu, in view of Liu2, to a position aft of the last stage of the axial compressor but upstream of the impeller, in order to provide an appropriate temperature and pressure of the bleed cooling/purge air while balancing energy losses. See Mortzheim at para. [0002]. The Examiner further notes that Mortzheim2 states that the further downstream the air is bled off, the higher pressure and temperature is provided for adequate sealing but also more expensive and thus the cooling flow must be balanced between performance and part life. See Mortzheim2 col. 1, line 59-col. 2, line 17.
Regarding claim 2, Liu, in view of Liu2, teaches all elements where Liu shows an impeller 26 but does not give a detailed structural view where Liu 2 also shows the compressor section includes an impeller 22 having a backwall, labeled, and wherein the gas turbine engine further comprises an impeller frame, labeled, positioned proximate the backwall, wherein the backwall of the impeller and the impeller frame at least labeled passage, the passage extends along the fluid flow path, providing airflow communication between the sump plenum and the impeller cavity, at least in part, the impeller frame and the sump frame confine the cooled P3 air to guide it toward the bearing, and wherein the high pressure duct provides P3X air to the sump plenum, the outlet of the high pressure duct 46 of Liu is shown at 40 in Liu2, at least a portion of the P3X air flows through the impeller passage to the impeller cavity for cooling the impeller, the P3X goes to the impeller backwall and the proceeds to the bearing. 
Regarding claim 7, Liu, in view of Liu2, discloses a sump assembly located between the compressor and the turbine along the axial direction and is therefore interpreted as a B-sump assembly. 
Regarding claim 10, Liu, in view of Liu2, discloses the sump assembly further comprises: a first sealing element, element 49 to right of bearing 48, positioned aft of the bearing assembly along the axial direction and connected to the sump frame, and a second sealing element, element 49 to left of bearing 48, positioned forward of the bearing assembly along the axial direction and connected to the sump frame; wherein the sump plenum is in airflow communication with the first sealing element and the second sealing element, see col. 3, lines 14-22.
Regarding claim 11, referring to claim 1, Liu, in view of Liu 2, discloses all elements.
Regarding claim 13, referring to claim 2, Liu, in view of Liu 2, discloses all elements. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Burge et al. US 6,276,896.
Regarding claim 3, Liu, in view of Liu2, discloses all elements except for the impeller being formed of titanium. 
Burge teaches that the impeller 12 is almost always made of titanium rather than steel due to titanium’s higher strength to density ratio, which makes it ideal for rotating machinery components. See col. 1, lines 33-45. 
It would have been obvious to an ordinary skilled worker to make the impeller of Liu, in view of Liu2, as taught by Burge in order to provide a high strength to density ratio. Id. 

 Claims 4-5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Tanimura US 2011/0138819.
Regarding claim 4, Liu, in view of Liu2, discloses all elements except for an ejector positioned along the cooling duct for entrailing the cooling airflow with a bay airflow. 
Tanimura teaches the combination of compressed bleed air and environmental air EA, i.e. bay airflow, in an ejector, see fig. 2, to provide effective cooling of turbine components. See para. [0039]. 
It would have been obvious to an ordinary skilled worker to provide an ejector that combines bay airflow with the compressor bleed flow in the apparatus of Liu, in view of Liu2, as taught by Tanimura, in order to increase the cooling effectiveness. Id. 

Regarding claim 12, referring to claims 4-5, Liu discloses a bleed off valve for selectively bleeding low pressure compressor air, see para. [0004], for allowing a P25 airflow from the compressor, a cooling duct 36 extending from the compressor section to the heat exchanger and in airflow communication with the compressor bleed valve; an ejector positioned along the cooling duct for entrailing the P25 airflow with a bay airflow to form the cooling airflow as taught by Liu, in view of Liu2 and Tanimura.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Hovan US 4,561,246.
Regarding claim 6, Liu, in view of Liu2, discloses the turbine further comprises a first stage and a second stage of turbine blades, see element 20, and 14, and appears to show stators before the turbines, wherein the shaft defines a turbine cooling passage, at the location where the air is passed downstream, extending from the sump plenum to a downstream location and wherein when the high pressure duct provides P3X air to the sump plenum. Liu2 shows air is passed from the bearing compartment along the shaft for downstream cooling. Liu, in view of Liu2, does not teach the downstream location is the second stage turbine blades and that at least a portion of the P3X air flows through the turbine cooling passage to the second stage turbine blades. 

    PNG
    media_image2.png
    398
    737
    media_image2.png
    Greyscale

Hovan teaches at least a portion of the P3X air flows through the turbine cooling passage to the second stage turbine blades for cooling the turbine blades. Referring to the fig. 2, Hovan shows the configuration of the stator blade before the high pressure turbine and the second stage is shown to have a stator in Liu. Hovan states that the air is supplied to the second stage turbine blades to provide adequate cooling. See col. 7, lines 35-55. 

    PNG
    media_image3.png
    347
    603
    media_image3.png
    Greyscale

Id. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of Dos Santos et al. US 2013/0177398.
Regarding claim 8, Liu, in view of Liu 2, shows the typical structure of the sump assembly as recited in claim 1. However, Liu, in view of Liu2, shows the sump assembly as the claimed B-sump assembly and does not show the structure at the inlet. 
	Dos Santos teaches a forward bearing and a rear bearing 10, 20, where each bearing is on a common lubrication system and each bearing requires pressurization and cooling air. See for example para. [0007]. Dos Santos is solely relied upon to show that the bearings in the forward and rear positions typically require pressurizing and cooling air. 
	It would have been obvious to an ordinary skill in the art to provide a second bearing at the forward end of the gas turbine engine of Liu, in view of Liu 2, as taught by Dos Santos and to provide P3X cooling air as shown by Liu 2 because Dos Santos shows that the bearings are cooled and pressurized by air. Id. Furthermore, the Examiner notes that Liu, in view of Liu 2, must have a bearing assembly supporting the forward end of the gas turbine engine and the bearing compartments are known to be structured as shown in the prior art. 

s 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2 in further view of McLeod US 2,584,899.
Regarding claim 9, Liu, in view of Liu 2, discloses all elements except the gas turbine further comprises: a turbine cooling case positioned proximate the turbine and in airflow communication with the heat exchanger; and wherein the cooling flow is routed to the turbine cooling case after the cooling airflow exchanges heat with the P3 air. 
McLeod teaches a cooling air cooler 8 that cools P3 air from the plenum surrounding the diffuser where one path 9 heats to a bearing compartment and another path 24 heads to a turbine cooling case 13 in order to provide cooling to the turbine, see col. 4, lines 60-end. 
It would have been obvious to an ordinary skilled worker to provide a cooling flow from the cooling air cooler of Liu, in view of Liu 2, as taught by McLeod, in order to provide cooling to the turbine casing. Id. 

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
The Applicant’s arguments regarding the location of the cooling airflow being downstream of the diffuser cavity, see page 3 of the Applicant’s arguments filed 1/13/2022 stating that Liu discloses that the P3 airflow is from upstream of the diffuser. While the physical location of the airflow tap of the P3 airflow is located axially upstream of the diffuser, the Applicant’s own specification recites that the term “upstream” and “downstream” refer to the relative direction with respect to fluid flow in a fluid pathway. consistent with the Applicant’s own disclosure, while Liu discloses that the physical location of the tap is upstream of the diffuser cavity, the tap is downstream within the meaning of the Applicant’s disclosure since the tap is downstream with respect to the fluid exiting diffuser cavity. Liu does not appear to disclose that the location of the tap is at an axial location between the turbine blade 184 and the aft end of the diffuser cavity. Thus, the prior art shows the same claimed location of the P3 air; however, the Applicant can simply claim the argued for recitation. 
The Applicant next argues that Mortzheim discloses extraction of cooling airflow from the ninth and thirteenth stages and that Mortzheim fails to disclose a heat exchanger. To the extent the Applicant argues that an individual reference does not teach a claimed element, the Examiner notes that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
As to the Applicant’s arguments that Mortzheim fails to teach the claimed location of the cooling path but rather from the 9th or 13th stages, Mortzheim is relied upon to teach that an ordinary skilled worker would understand the location of the bleed air is selected based on the use and must be balanced between providing adequate pressure and temperature with cost of cooling air in regard to performance. See Mortzheim 2 col. 1, line 59-col. 2, line 17. Thus, Mortzheim isn’t relied upon to show the teaching of receiving 9th or 13th stage air, but rather that the bleed air selected is known to be chosen based on the needs of the cooling vs. performance.  
Mortzheim is not relied upon to teach the heat exchanger, as both Liu and Liu 2 teach a heat exchanger. 
Mortzheim is not relied upon to teach a diffuser as both Liu and Liu 2 show the location of the diffuser cavity. 
The Applicant argues that Mortzheim discloses two locations, i.e. the 9th and 13th stages, but not the claimed bleed extraction point and would not contemplate the claimed bleed extraction point. However, Mortzheim uses dual bleeding stages an ejector to provide the proper pressure and temperature cooling air without wasting too See Mortzheim para. [0002]. Thus, a low pressure air is mixed with relatively higher pressure air to minimize how much high pressure “expensive” air is consumed. Mortzheim merely suggests that the 9th and 13th stages are suitable for use by stating that bleed air is extracted from a stage, for example, the 13th and 9th stages. Id. Thus, the Examiner asserts that an ordinary skilled worker would optimize the bleed extraction point as asserted on pages 5-6 of the last filed office action.
The Applicant asserts that the Examiner mischaracterizes the Mortzheim reference because Mortzheim only discloses adjusting the flowrates of the extraction flows from the 13th and 9th stages and is completely silent to the changes of the bleed extraction port. Furthermore, the Applicant states that Mortzheim teaches the use of cooling air from the 9th and 13th stage is for the turbine. The Examiner asserts this tends to support that an ordinary skilled worker would alter the 9th and 13th stage bleed extraction point because the end consumer is different. As noted above, Mortzheim the bleed air from the 9th and 13th stages are stated as exemplary and suitable for turbine cooling but that an ordinary skilled worker should weigh the costs and benefits of a particular bleed stage. Thus, an ordinary skilled worker would likely analyze what stage would be suitable for the bearing buffer assembly or an ecs system differently. Thus, the Examiner asserts that the optimization is consistent with the teachings of Mortzheim. 
Lastly, the Examiner notes that the Applicant is required to amend and correct deficiencies within the non-elected claims 14-20 to avoid delays in prosecution and to preserve the right of rejoinder. Deficiencies found in the objected claims above should be corrected in the corresponding withdrawn claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/GERALD L SUNG/Primary Examiner, Art Unit 3741